UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-591



In Re: PAMELA SUE ERVIN,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                    (CA-97-1145-6, CA-97-1199-6)


Submitted:   November 19, 1998            Decided:   December 1, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Pamela Sue Ervin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pamela Sue Ervin filed a petition for a writ of mandamus ap-

parently seeking to have this court order the United States Dis-

trict Court for the Southern District of West Virginia to enforce

default judgments that Ervin obtained in that court. However, the

district court subsequently vacated the default judgments pursuant

to Fed. R. Civ. P. 60(a). Ervin’s appeal in the underlying case was

dismissed by this court for want of prosecution.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976). Mandamus relief is only available when there are no

other means by which the relief sought could be granted, see In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as a

substitute for appeal. See In re Catawba Indian Tribe, 973 F.2d

1133, 1135 (4th Cir. 1992). The party seeking mandamus relief

carries the heavy burden of showing that she has “no other adequate

means to attain the relief [s]he desires” and that her entitlement

to such relief is “clear and indisputable.” Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980). Ervin has not made such a

showing. Accordingly, we deny Ervin’s petition. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument wold

not aid the decisional process.

                                                   PETITION DENIED


                                  2